DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 7 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 7 recites the limitation "the frequency" in line 2. There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-2, 4-6, 9-12 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Grootjans et al. (US 2014/0211192).

Regarding claim 1 Grootjans teaches an electronic circuit comprising: 
at least one radiation-emitting element (LED 106 in Figure 1) comprising:
a current regulator with a regulation terminal and a current-producing terminal connected to the radiation-emitting element (Timing generator 102 in Figure 1); 
a measuring element producing a signal representative of the current flowing therethrough (resistor RSense in Figure 1); 
a switch controlled by a modulation signal so as to successively open and close an electrical path passing through the current-producing terminal, the radiation-emitting element and the measuring element (switches M1, M2, and M3 in Figure 1), and
a conversion circuit interposed between the measuring element and the current regulator and for transforming the representative signal into a smoothed signal intended for the regulation terminal (low-pass filter comprised by resistor RLP and capacitor CLP in Figure 1 – [0057]).

Regarding claim 2 Grootjans discloses the electronic circuit as claimed in claim 1, wherein the emitting element is a light-emitting diode (LED 106 in Figure 1).

Regarding claim 4 Grootjans discloses the electronic circuit as claimed in claim 1, further comprising a plurality of emitting elements mounted in series on the electrical path (Figure 1 shows LED1-LED6 mounted in series on the electrical path).

Regarding claim 5 Grootjans discloses the electronic circuit as claimed in claim 1, wherein the measuring element is a resistor (resistor RSense in Figure 1).

Regarding claim 6 Grootjans discloses the electronic circuit as claimed in claim 1, wherein the conversion circuit is a low-pass filter (low-pass filter comprised by resistor RLP and capacitor CLP in Figure 1 – [0057]).

Regarding claim 9 Grootjans discloses the electronic circuit as claimed in claim 1, wherein the modulation signal is periodic with a period less than 100 ns (modulation signal with a frequency of 400 MHz – [0055]; as a person with ordinary skill in the art would know, a signal with a frequency of 400 MHz will have a period less than 100 ns).

Claim 10 is being rejected on the same basis as claim 1. 

Regarding claim 11 Grootjans discloses the time-of-flight sensor as claimed in claim 10, further comprising a receiving element for receiving, after reflection, the radiation emitted by the radiation-emitting element (a detection device configured for detecting light received from the illuminated object – [0004]; time-of-flight principle is done by measurements on the received signal reflected off an object – [0048]).

Regarding claim 12 Grootjans discloses the time-of-flight sensor as claimed in claim 11, wherein the receiving element is a receiving array (detection device 404 in Figure 6 which detects light reflected from the object, includes an optical sensor for receiving light, the camera can be adapted to determine a distance to the object on a pixel-by-pixel basis from the phase difference determined for each pixel of the camera – [0074]; a person with ordinary skill in the art would know the camera sensor is a sensor array for each of the pixels).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Grootjans et al. (US 2014/0211192) in view of Mark et al. (US 2014/0312233).

Regarding claim 3 Grootjans discloses the electronic circuit as claimed in claim 1. However, fails to explicitly disclose wherein the radiation emitted by the emitting element is an infrared radiation.
In his disclosure Mark teaches the radiation emitted by the emitting element is an infrared radiation (infrared electromagnetic radiation – [0037]).
It would have been obvious to a person with ordinary skill in the art, before the effective filing date of the claimed invention, to incorporate the teachings of Mark into the teachings of Grootjans because a person with ordinary skill has good reason to pursue the known options within his or her technical grasp.

Claim(s) 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Grootjans et al. (US 2014/0211192) in view of Dunne et al. (US Patent No. 6,057,777).

Regarding claim 7 Grootjans discloses the electronic circuit as claimed in claim 6. However, fails to explicitly disclose wherein the low-pass filter with a cutoff frequency lower than the frequency of the modulation signal.
In his disclosure Dunne teaches the low-pass filter with a cutoff frequency lower than the frequency of the modulation signal (low pass filter removing high frequency components from the modulated signal – col.2, 60-62; note that under the broadest reasonable interpretation Dunne’s low pass filter has a cutoff frequency that is lowers than the frequency of the modulated signal).
It would have been obvious to a person with ordinary skill in the art, before the effective filing date of the claimed invention, to incorporate the teachings of Dunne into the teachings of Grootjans because such incorporation reduces noise and increase the precision in measurement (col.2, 16-19).

Claim(s) 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Grootjans et al. (US 2014/0211192) in view of Delmonico et al. (US 2014/0293038).

Regarding claim 8 Grootjans discloses the electronic circuit as claimed in claim 1. However, fails to explicitly disclose wherein the conversion circuit is a peak detector.
In his disclosure Delmonico teaches the conversion circuit is a peak detector (peak detector 124 in Figure 2).
It would have been obvious to a person with ordinary skill in the art, before the effective filing date of the claimed invention, to incorporate the teachings of Delmonico into the teachings of Grootjans because a person with ordinary skill has good reason to pursue the known options within his or her technical grasp.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARIA E VAZQUEZ COLON whose telephone number is (571)270-1103. The examiner can normally be reached M-F 7:30 AM-3:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, CHRISTOPHER S KELLEY can be reached on (571)272-7331. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MARIA E VAZQUEZ COLON/           Examiner, Art Unit 2482